PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/920077
Filing Date: 03/13/2018
Appellant(s): Ingale, et al.



_________________
James M. Campbell (Reg. No. 69,087) 
For Appellant







EXAMINER’S ANSWER




This is in response to the appeal brief filed 03/18/2021 appealing from the Office action mailed (Pre-Brief Appeal Conference 02/02/2021 and final rejection 09/08/2020).

The following ground(s) of rejection are applicable to the appealed claims:
 (1) Evidence Relied Upon
Kim et al. (USPGPub No. 2014/0345826 A1) 
Yoshii et al. (USPGPub No. 2008/0142607 A1) as 103.

(2) Grounds of Rejection
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




 
As to claims 1, 7, and 16, Kim discloses (Currently Amended) A variable refrigerant flow system for a building (Kim [abstract] “air conditioner - outdoor unit configured - exchange of refrigerant” see Fig. 1-10), the variable refrigerant flow system comprising: 
a plurality of indoor units for the building configured to generate activation requests (Kim [abstract] “received the level signal, controls operation of the at least one indoor unit - based on the level of the electricity regulation signal” [0005-0008] “refrigerant supplied to the indoor unit based on a requested operating state” see Fig. 1-10);  
a first outdoor unit configured to receive the activation requests and, in response to the activation requests, provide a refrigerant to the plurality of indoor units (Kim [abstract] “regulation signal to the outdoor unit or the indoor unit- based on the level of the electricity regulation signal” [0005-0008] “at least one indoor unit connected to the outdoor unit, and refrigerant supplied to the indoor unit based on a requested operating state to allow the indoor unit to be operated in a cooling mode or a heating mode” see Fig. 1-10);  
an outdoor meter configured to provide an outdoor unit electricity consumption measurement (Kim [abstract] “electricity reception device configured to receive an electricity regulation signal indicating a level with regard  to electricity usage - to the outdoor unit or the indoor unit - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” [0028-44] “electricity reception device 20 extract an electricity regulation signal - supplied by the electric power company 10 - air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - check required electricity consumption designated by the electricity regulation signal” [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by controlling supply of power to the compressor or the heat exchanger - control the use of electricity are intensifying - air conditioners capable of regulating electricity consumption” [0084] “plurality of sensors, and a controller that controls operation of the indoor unit 200” [0045-69] [0121] see Fig. 1-10, element 20 electricity reception device (may be inserted for measurements at plurality of points p1, p2 and p3 in Fig. 4 as outdoor and indoor) for level of energy usages and checking electricity consumption obviously provides outdoor meter for energy usages, system includes plurality of sensor to identify electricity usages and plurality of information for controlling or regulating the electricity consumption based on operation request); and 
a variable refrigerant flow management system configured to: 
receive the outdoor unit electricity consumption measurement and activation data indicating the activation requests (Kim [abstract] “electricity reception device configured to receive an electricity regulation signal - to electricity usage - to the outdoor unit or the indoor unit” [0028-32] “electricity reception device 20 extract an electricity regulation signal - supplied by the electric power company 10” [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by controlling supply of power to the compressor or the heat exchanger” see Fig. 1-10, element 20 provides energy regulating device operates based on indoor/outdoor units request); and 

But, Kim does not explicitly teach apportion an outdoor share of the outdoor electricity consumption measurement to each of the plurality of indoor units based on the activation data.
However, Yoshii discloses apportion an outdoor share of the outdoor electricity consumption measurement to each of the plurality of indoor units based on the activation data (Yoshii ([abstract] “at least one outdoor unit and plural indoor units and a central control device - controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0029-36] “central control device 15 - calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] “air conditioners each having an outdoor unit and plural indoor units are concentrically controlled by a central control device and the central control device calculates an energy proportional distribution rate of each indoor unit [0050-59] see Fig. 1-3, energy usages based on indoor units proportion data as apportion of electricity consumption). 
 

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities apportion an outdoor share of the outdoor electricity consumption measurement to each of the plurality of indoor units, as taught by Kim, and incorporating energy usages and sharing based on indoor units proportion data of electricity consumption, as taught by Yoshii.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify in order to surely obtain operation data to calculate charge prorating data to prevent from missing, as suggested by Yoshii [0008].

As to claims 2, 8 and 17, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The variable refrigerant flow system of claim 1, wherein the first outdoor unit comprises a compressor and the activation data comprises a compressor request frequency for each of the plurality of indoor units (Kim [0005-0008] “the indoor unit including the heat exchanger and the outdoor unit including the compressor, the heat exchanger, and other components are controlled separately from each other - refrigerant supplied to the indoor unit based on a requested operating state to allow the indoor unit to be operated in a cooling mode or a heating mode” see Fig. 1-10). 
 

The combination further discloses (Currently Amended) The variable refrigerant flow system of claim 2, wherein the variable refrigerant flow management system is configured to apportion each outdoor share of the outdoor electricity consumption (Yoshii [abstract] “controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0029-36] “central control device 15 - calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] [0050-59] see Fig. 1-3, energy usages based on indoor units proportion data as apportion of electricity consumption) by: 
calculating an outdoor consumption factor for each indoor unit based on the compressor request frequency corresponding to the indoor unit ((Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - received from the communication adaptors 21, 22 to the calculated power proration rate NE” [abstract] “at least one outdoor unit and plural indoor units and a central control device - controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] see Fig. 1-3, element 15 calculates power consumption corresponding to the connected units proportion obviously based on compressor request of indoor units; energy usages based on indoor units proportion data);  
calculating a power proportional index for each indoor unit by dividing the outdoor consumption factor corresponding to the indoor unit by a sum of the outdoor consumption factors for each of the plurality of indoor units (Yoshii [0050-59] “central control device 15 calculates a convenient power consumption index TEi of each indoor unit” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3 element 15 calculates total power consumption corresponding to the connected units);  and 
multiplying the power proportional index for each indoor unit by the outdoor electricity consumption measurement (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [abstract] “controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0003-05] see Fig. 1-3, NE assumed as power proportion index, energy usages based on indoor units proportion of electricity consumption). 
 

The combination further discloses (Currently Amended) The variable refrigerant flow system of claim 1, further comprising one or more additional outdoor units configured to receive activation requests (Yoshii [0029-36] [0003-08] [0050-59] see Fig. 1-3, elements 11-13 plurality of indoor and outdoor unit and elements 15, 21-22 power controller of the units);  
wherein the outdoor meter measures electricity consumption for the first outdoor unit and the one or more additional outdoor units to generate the outdoor unit consumption measurement (Yoshii [0029-36] [0003-08] [0050-59] see Fig. 1-3, elements 11-13 plurality of indoor and outdoor unit and elements 15, 21-22 provides measuring device of the power);  and 
wherein the variable refrigerant flow management system is further configured to apportion a share of the outdoor unit consumption measurement to the first outdoor unit based on the activation requests (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index and apportion share of outdoor unit). 
 

The combination further discloses (Currently Amended) The variable refrigerant flow system of claim 4, wherein the first outdoor unit comprises a compressor and the activation data comprise compressor request frequencies (Kim [0005-0008] “the indoor unit including the heat exchanger and the outdoor unit including the compressor, the heat exchanger, and other components are controlled separately from each other - refrigerant supplied to the indoor unit based on a requested operating state to allow the indoor unit to be operated in a cooling mode or a heating mode” see Fig. 1-10); and 
wherein the variable refrigerant flow management system is further configured to apportion a share of the outdoor unit consumption measurement to the first outdoor unit based on the activation requests by (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index and apportion share of outdoor unit): 
determining a compressor run time of the first outdoor unit (Kim [0005-0008] “outdoor unit including the compressor, the heat exchanger, and other components are controlled separately from each other - refrigerant supplied to the indoor unit based on a requested operating state to allow the indoor unit to be operated in a cooling mode or a heating mode” [0028-44] “air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - adjust an operation frequency of a compressor - based on the required electricity consumption - outdoor unit adjust an operation frequency of a compressor - electricity regulation signal has the first level (L1), - power the compressor off  - the second level (L2) - operation frequency of the compressor to approximately 50% - the third level (L3) - the operation frequency of the compressor to approximately 75%” [abstract] “electricity regulation signal indicating a level with regard  to electricity usage - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” see Fig. 1-10, plurality of level of energy usages or electricity consumption of the compressor obviously provides compressor run time based on compressor operation frequency);  
determining a compressor total frequency based at least on the compressor request frequencies of the activation requests received by the first outdoor unit (Kim [0028-44] “outdoor unit adjust operation frequency of a compressor - based on the required electricity consumption” [0005-0008] see Fig. 1-10, plurality of level of energy usages or electricity consumption of the compressor obviously provides compressor run time based on compressor operation frequency);  
calculating a consumption factor of the first outdoor unit based at least on the average compressor total frequency and the compressor run time (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] [0050-59] see Fig. 1-3);  
calculating a power proportional index for the first outdoor unit by dividing the consumption factor of the first outdoor unit by a sum of consumption factors of the one or more additional outdoor units and the consumption factor of the first outdoor unit (Yoshii [0050-59] “central control device 15 calculates a convenient power consumption index TEi of each indoor unit” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3);  and 
multiplying the outdoor unit consumption measurement by the power proportional index (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index). 
 
As to claim 6, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The variable refrigerant flow system of claim 1, further comprising an indoor meter configured to measure electricity consumption of the plurality of indoor units to generate an indoor electricity consumption measurement (Yoshii [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 provides consumption measurement);  and 
wherein the variable refrigerant flow management system is further configured to apportion the indoor electricity consumption measurement among the plurality of indoor units (Yoshii [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index). 
 
As to claim 12, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 7, further comprising obtaining an indoor electricity consumption measurement of the plurality of indoor units (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 provides consumption measurement); and 
apportioning an indoor share of the indoor electricity consumption measurement among the plurality of indoor units (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index and apportion share of outdoor unit). 
 
As to claim 13, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 12, wherein attributing each indoor share of the indoor electricity consumption measurement among the plurality of indoor units comprises: 
calculating an indoor consumption factor for each indoor unit based at least on a runtime and a capacity corresponding to the indoor unit (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] [0050-59] see Fig. 1-3);  
calculating an indoor power proportional index for each indoor unit by dividing the indoor consumption factor corresponding to the indoor unit by the sum of the indoor consumption factors for each of the plurality of indoor units (Yoshii [0050-59] “central control device 15 calculates a convenient power consumption index TEi of each indoor unit” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3);  and 
multiplying the power proportional index for each indoor unit by the indoor electricity consumption measurement (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index). 
 
As to claim 14, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 12, further comprising: 
determining an indoor unit total consumption for each indoor unit by adding the indoor share corresponding to the indoor unit and the outdoor share corresponding to (Yoshii [0050-61] “group-basis power proration rate NEj (%) is calculated - received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] see Fig. 1-3, element 15 calculates total power consumption corresponding to the connected units);  and 
generating a total indoor unit charge for each indoor unit by multiplying the indoor unit total consumption corresponding to the indoor unit by an electricity tariff rate (Yoshii  [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0003-07] “calculate a power consumption charge in accordance with consumed power amount - calculates an air-conditioning proration rate every indoor unit on the basis of an integrated operation time of each indoor unit, and multiplies the consumed power amount of the air conditioning system” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 calculates total power consumption charge corresponding to each connected indoor units and the charge obviously based on tariff rate). 
 
As to claim 15, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
(Yoshii  0003-07] “calculate a power consumption charge in accordance with consumed power amount - calculates an air-conditioning proration rate every indoor unit on the basis of an integrated operation time of each indoor unit, and multiplies the consumed power amount of the air conditioning system” [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [ [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 calculates as generates the total power consumption charge corresponding to each connected indoor units as a tenant and the consumption charge obviously provide the electricity bill). 
 
As to claim 19, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 16, further comprising an indoor meter configured to 
provide an indoor electricity consumption measurement of the plurality of indoor units, the indoor units further configured to provide runtime data (Yoshii [0050-56] “central control device 15 extracts - indoor rated capacity every indoor unit - rated capacity is output to the central control device 15 every time each indoor unit is started”  [0057-61] “group-basis power proration rate NEj (%) is calculated” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 extracts every operational time data provides runtime data); and 
wherein the processing circuit is further caused to: receive the indoor electricity consumption measurement (Yoshii [0050-56] “central control device 15 extracts - indoor rated capacity every indoor unit - rated capacity is output to the central control device 15 every time each indoor unit is started”  [0057-59] [0029-36] “calculating - consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 extracts includes processing and provides electricity consumption);  
receive runtime data relating to the runtimes of the plurality of indoor units (Yoshii [0050-56] “central control device 15 extracts - indoor rated capacity every indoor unit - rated capacity is output to the central control device 15 every time each indoor unit is started”  [0057-59] [0029-36] “calculating - consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 extracts every operation time data provides runtime data);  
look up a capacity for each of the plurality of indoor units in a database (Yoshii [0048-50] “history data which are obtained on a daily basis are grouped into monthly-basis history data and stored - history data is based on the CSV format constructed by text data and data capacity - rated capacity of each indoor unit i is stored and the rated capacity is output to the central control device 15 every time”  [0057-59] “group-basis power proration rate NEj (%) is calculated” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, history data a look up capacity and NE as power proportion index and apportion share);  and 
apportion the indoor electricity consumption measurement among the plurality of indoor units based at least on the runtime data and the capacities (Yoshii [0050-56] “central control device 15 extracts - indoor rated capacity every indoor unit - rated capacity is output to the central control device 15 every time each indoor unit is started”  [0057-59] “group-basis power proration rate NEj (%) is calculated” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, NE as power proportion index and apportion share). 
 
As to claim 20, the combination of Kim and Yoshii disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The system of claim 16, wherein the plurality of indoor units are operable to regulate the temperature in various building zones corresponding to various tenants; and wherein the processing system is further caused to generate electricity bills for the various tenants based on the apportioned outdoor electricity consumption measurements (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0021-28] “controller connected, operation/stop, change of setting temperature and switching of cooling, heating, etc. in the indoor units 17A to 17C, 18A to 18C and 19A to 19C are carried out”  [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3 element 15 provides the consumption measurement as bills for the elements 11-13 indoor units as various tenants). 



Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

(3) Response to Argument
Remarks: Examiner respectfully asserts that it should be bear on mind that the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

As set forth in the office action, all of the pending claims are obvious by Kim et al. (USPGPub No. 2014/0345826 A1) in view of Yoshii et al. (USPGPub No. 2008/0142607 A1) under 103, multiple cited reference either explicitly or inherently the claimed subject matter to those of ordinary skill in the art.  


ISSUE: WHETHER CLAIMS 1-20 ARE OBVIOUS UNDER 35 U.S.C. 103 over Kim et al. (USPGPub No. 2014/0345826 A1) in view of Yoshii et al. (USPGPub No. 2008/0142607 A1).			     


Appellant's Arguments:
The independent claims 1, 7 and 16 are similar to claim 1. Similar arguments are raised for the independent claims
Argument 1(a): As to pages 7-11, applicant argues Kim/Yoshii does not teach or suggest "an outdoor meter configured to provide an outdoor unit electricity consumption measurement" as recited in claims 1, 7 and 16 or "an outdoor unit electricity consumption measurement". 
Response: Examiner respectfully disagrees because Kim ([abstract] “electricity reception device configured to receive an electricity regulation signal indicating a level with regard  to electricity usage - to the outdoor unit or the indoor unit - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” [0028-44] “electricity reception device 20 extract an electricity regulation signal - supplied by the electric power company 10 - air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - check required electricity consumption designated by the electricity regulation signal” [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by 

Argument 1(b): As to pages 11-14, applicant argues Kim/Yoshii does not teach or suggest "apportion an outdoor share of the outdoor electricity consumption measurement to each of the plurality of indoor units based on the activation data" as recited in claims 1, 7 and 16. 
Response: Examiner respectfully disagrees because Yoshii ([abstract] “at least one outdoor unit and plural indoor units and a central control device - controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0029-36] “central control device 15 - calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] “air conditioners each having an outdoor unit and plural indoor units are concentrically controlled by a central control device and the central control device calculates an energy proportional distribution rate of each indoor unit [0050-59] see Fig. 1-3, energy usages based on indoor units proportion data as apportion of electricity consumption)  and (Kim [abstract] “controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by controlling supply of power - based on a requested operating state to allow the indoor unit to be operated” [0084] “controller that controls operation of the indoor unit 200” [0121] see Fig. 1-10, controller controlling the 

Argument 2(a): As to pages 14-16, applicant argues Kim/Yoshii does not teach or suggest "calculating an outdoor consumption factor for each indoor unit based on the compressor request frequency corresponding to the indoor unit" as recited in claims 3, 9 and 18. 
Response: Examiner respectfully disagrees because (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - received from the communication adaptors 21, 22 to the calculated power proration rate NE” [abstract] “at least one outdoor unit and plural indoor units and a central control device - controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [0003-05] see Fig. 1-3, element 15 calculates power consumption corresponding obviously based on compressor request of indoor units; energy usages based on indoor units proportion data as apportion of electricity consumption)  and (Kim [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by controlling supply of power to the compressor or the heat exchanger - air conditioners capable of regulating electricity consumption” [0028-44] “air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - adjust an operation frequency of a compressor - based on the required electricity consumption - outdoor unit adjust an operation frequency of a compressor - electricity regulation signal has the first level (L1), - power the compressor off  - the second level (L2) - operation frequency of the compressor to approximately 50% - the third level (L3) - the operation frequency of the compressor to approximately 75%” [abstract] “electricity regulation signal indicating a level with regard  to electricity usage - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” see Fig. 1-10, level of energy usages and electricity consumption of the compressor obviously provides outdoor unit for controlling 

Argument 2(b): As to pages 14-16, applicant argues Kim/Yoshii does not teach or suggest "multiplying the power proportional index for each indoor unit by the outdoor electricity consumption measurement" as recited in claims 3, 9 and 18. 
Response: Examiner respectfully disagrees because (Yoshii [0050-59] “group-basis power proration rate NEj (%) is calculated - from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [abstract] “controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0003-05] see Fig. 1-3, NE assumed as power proportion index, energy usages based on indoor units proportion of electricity consumption)  and (Kim [0005-0008] “operation of the indoor unit and the outdoor unit accomplished by controlling supply of power to the compressor or the heat exchanger - air conditioners capable of regulating electricity consumption” [0028-44] “air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - adjust an operation frequency of a compressor - based on the required electricity consumption - outdoor unit adjust an operation frequency of a compressor - electricity regulation signal has the first level (L1), - power the compressor off  - the second level (L2) - operation frequency of the compressor to approximately 50% - the third level (L3) - the operation frequency of the compressor to approximately 75%” [abstract] “electricity regulation signal indicating a level with regard  to electricity usage - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” see Fig. 1-10, level of energy usages and electricity consumption of the compressor obviously provides outdoor unit for controlling or regulating the electricity consumption based on compressor operation frequency)  in 

Argument 3(a): As to pages 16-19, applicant argues Kim/Yoshii does not teach or suggest "determining a compressor run time" or “determining a compressor total frequency” as recited in claims 5 and 11. However, in page 17, applicant acknowledges “Kim merely discloses that the outdoor unit itself may adjust the compressor’s operating frequency based on energy consumption”.
Response: Examiner respectfully disagrees because (Kim [0005-0008] “outdoor unit including the compressor, the heat exchanger, and other components are controlled separately from each other - refrigerant supplied to the indoor unit based on a requested operating state to allow the indoor unit to be operated in a cooling mode or a heating mode” [0028-44] “air conditioner 30 adjust electricity consumption by controlling operation of a plurality of indoor units, or outdoor unit - adjust an operation frequency of a compressor - based on the required electricity consumption - outdoor unit adjust an operation frequency of a compressor - electricity regulation signal has the first level (L1), - power the compressor off  - the second level (L2) - operation frequency of the compressor to approximately 50% - the third level (L3) - the operation frequency of the compressor to approximately 75%” [abstract] “electricity regulation signal indicating a level with regard  to electricity usage - controls operation of the at least one indoor unit connected thereto based on the level of the electricity regulation” see Fig. 1-10, plurality of level of energy usages or electricity consumption of the compressor obviously provides compressor run time based on compressor operation frequency)  and (Yoshii [0050-59] “sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” [abstract] “controlling the overall air conditioning system and calculating an energy using charge corresponding to an energy using amount of each indoor unit as a charge proration data” [0003-05] see Fig. 1-3)  in combination teach the arguments. Thereby, 

Argument 3(b): As to pages 16-19, applicant argues Kim/Yoshii does not teach or suggest "calculating a consumption factor,” “calculating a power proportional index,” or “multiplying the outdoor unit consumption measurement by the power proportional index” as recited in claims 5 and 11. 
Response: Examiner respectfully disagrees because the elements "calculating a consumption factor,” “calculating a power proportional index,” or “multiplying the outdoor unit consumption measurement by the power proportional index” are responded in the above arguments 2-3. Therefore Applicant’s arguments are not persuasive. 

Argument 4: As to pages 20-21, applicant argues Kim/Yoshii does not teach or suggest "measure electricity consumption of the plurality of indoor units to generate an indoor electricity consumption measurement" as recited in claims 6 or 12. 
Response: Examiner respectfully disagrees because (Yoshii [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 provides consumption measurement) and (Kim [0045-73] “individually control operation of - prioritize the plurality of indoor units - operated based on the priorities - based on the level of an electricity regulation signal - electricity reception device 20 installed to or at any one indoor unit 200 - to transmit a level signal to any one indoor unit 200 - directly connected to any one indoor unit 200 -to a point denoted by P2” [abstract] “electricity reception device configured to receive an electricity regulation signal indicating a level with regard  to electricity usage - to the outdoor unit or the indoor unit - controls operation of the at least one indoor unit 

Argument 5: As to pages 21-23, applicant argues Kim/Yoshii does not teach or suggest "determining an indoor unit total consumption for each indoor unit by adding the indoor share corresponding to the indoor unit and the outdoor share corresponding to the indoor unit; and generating a total indoor unit charge for each indoor unit by multiplying the indoor unit total consumption corresponding to the indoor unit by an electricity tariff rate" as recited in claims 14. 
Response: Examiner respectfully disagrees because (Yoshii  [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0003-07] “calculate a power consumption charge in accordance with consumed power amount - calculates an air-conditioning proration rate every indoor unit on the basis of an integrated operation time of each indoor unit, and multiplies the consumed power amount of the air conditioning system” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 calculates total power consumption charge corresponding to each connected indoor units and the charge obviously based on tariff rate) and (Kim [0045-73] “outdoor unit 400 - adjust electricity consumption - a control instruction for adjustment of electricity consumption to 

Argument 6: As to pages 23-24, applicant argues Kim/Yoshii does not teach or suggest "generating an electricity bill for each of a plurality of tenants, each tenant corresponding to one or more of the plurality of indoor units" as recited in claims 15. 
Response: Examiner respectfully disagrees because (Yoshii  0003-07] “calculate a power consumption charge in accordance with consumed power amount - calculates an air-conditioning proration rate every indoor unit on the basis of an integrated operation time of each indoor unit, and multiplies the consumed power amount of the air conditioning system” [0050-59] “central control device 15 calculates the group-basis consumed power amount ME (kWh (kilowatt hour)) from the sum of pulse integration values Pe1, Pe2 obtained by multiplying the power pulses received from the communication adaptors 21, 22 to the calculated power proration rate NE” [0029-36] “calculating the power proration rate (proportional distribution rate) as a consumed energy proration rate of each of the indoor units” see Fig. 1-3, element 15 calculates as generates the total power consumption charge corresponding to each connected indoor units as a tenant and the consumption charge obviously provide the electricity bill) and (Kim [0045-73] “outdoor unit 400 - adjust electricity consumption - a control instruction for adjustment of electricity consumption to the indoor units 200 - total electricity consumption of the air conditioner”  [abstract] [0028-44] [0084] [0005-0008] [0121] see Fig. 1-10, element 20 electricity reception device, level of energy usages and checking electricity consumption based on power consumption at any point P1, P2, P3 of indoor units obviously provides outdoor consumption based on indoor energy usages) 

However, the figures of the prior arts Kim (Fig. 1 & 4-6) and Yoshi (Fig. 1-2) in combination obviously also teach the figures of the instant application and comparable.

	 For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Md Azad/
Primary Examiner, Art Unit 2119


Conferees:

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee:  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.